 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. CR12-350-RSL

10          v.                                            ORDER REVOKING RELEASE AND
                                                          DETENTION 18 U.S.C. § 3148(a)
11   JOSEPH HEDRICK,

12                             Defendant.

13

14          The United States moved for revocation of Defendant’s release, alleging violation of the

15   conditions of release. The Defendant denied the violation of the conditions of release at a hearing

16   on December 2, 2019. Based upon the information presented at the hearing, the Court finds that

17   there is clear and convincing evidence that the Defendant violated a condition of his release by

18   failing to remain in communication with his probation officer for over ten days. Specifically,

19   Defendant is alleged to have failed to report to the probation officer on November 22, 2019, in

20   violation of a standard condition of supervised release. An arrest warrant was issued that same

21   day and the Defendant was arrested over ten days later.

22          For the reasons stated on the record, and based on the factors set forth in 18 U.S.C. §

23   3142(g), the Court finds that there are no conditions or combination of conditions which will assure



     ORDER REVOKING RELEASE AND
     DETENTION 18 U.S.C. § 3148(a) - 1
 1   that Defendant will not pose a danger to other persons, if released again; and further finds that

 2   Defendant is unlikely to abide by any condition or combination of conditions set by the Court.

 3          It is therefore ORDERED, that Defendant’s bond is REVOKED, pursuant to 18 U.S.C. §

 4   3148(b) and that:

 5      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

 6          General for confinement in a correction facility separate, to the extent practicable, from

 7          persons awaiting or serving sentences or being held in custody pending appeal;

 8      2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

 9      3. On order of the United States or on request of an attorney for the Government, the person

10          in charge of the corrections facility in which defendant is confined shall deliver the

11          Defendant to a United States Marshal for the purpose of an appearance in connection with

12          a court proceeding; and

13      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

14          the Defendant, to the United States Marshal, and to the United State Pretrial Services

15          Officer.

16          DATED this 3rd day of December, 2019.


                                                         A
17

18                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
19

20

21

22

23



     ORDER REVOKING RELEASE AND
     DETENTION 18 U.S.C. § 3148(a) - 2
